                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                               Judge William J. Martínez

Civil Action No. 18-cv-0071-WJM-STV

PATRICIA HARRIS,

       Plaintiff,

v.

HON. ROBERT WILKIE of DOD, SECRETARY DEPARTMENT OF VETERANS
AFFAIRS, in his Official Capacity, 1

       Defendant.


        ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S
            EARLY MOTION FOR PARTIAL SUMMARY JUDGMENT


       Plaintiff Patricia Harris (“Harris”) sues the Honorable Robert Wilkie, Secretary of

the Department of Veterans Affairs, in his official capacity (“the VA”), alleging disability

discrimination under the Rehabilitation Act of 1973 (“Rehabilitation Act”), 29 U.S.C.

§§ 791 et seq., age discrimination in violation of the Age Discrimination in Employment

Act (“ADEA”), 29 U.S.C. §§ 621 et seq., and retaliation for exercising her rights under

those statutes. (ECF No. 28.)

       Currently before the Court is the VA’s Motion for Early Partial Summary

Judgment. (ECF No. 30.) See also WJM Revised Practice Standard III.E.2 (governing

early summary judgment motions). This motion argues that Harris failed to exhaust her

administrative remedies as to her claims for disability discrimination and retaliation (her


       1
         The parties’ pleadings identify Wilkie as the acting secretary of the Department of
Veterans Affairs, but he has since been confirmed as secretary. The Court has updated its
caption accordingly, and the parties should do so as well.
first and third claims for relief). For the reasons explained below, the Court will grant

this motion as to Harris’s first claim for relief, and grant it in part and deny it in part as to

her third claim for relief.

                                   I. LEGAL STANDARD

       Summary judgment is warranted under Federal Rule of Civil Procedure 56 “if the

movant shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248–50 (1986). A fact is “material” if, under the

relevant substantive law, it is essential to proper disposition of the claim. Wright v.

Abbott Labs., Inc., 259 F.3d 1226, 1231–32 (10th Cir. 2001). An issue is “genuine” if

the evidence is such that it might lead a reasonable trier of fact to return a verdict for the

nonmoving party. Allen v. Muskogee, 119 F.3d 837, 839 (10th Cir. 1997).

       In analyzing a motion for summary judgment, a court must view the evidence and

all reasonable inferences therefrom in the light most favorable to the nonmoving party.

Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir. 1998) (citing Matsushita

Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)). In addition, the

Court must resolve factual ambiguities against the moving party, thus favoring the right

to a trial. See Houston v. Nat’l Gen. Ins. Co., 817 F.2d 83, 85 (10th Cir. 1987).

                               II. FACTUAL BACKGROUND

       Summary judgment motions turn on undisputed facts. However, the VA’s

summary judgment motion turns on a subset of facts that make little sense out of

context. Accordingly, the Court will first summarize Harris’s allegations. The Court

derives the following from Harris’s Second Amended Complaint. (ECF No. 28.) The




                                                2
Court’s summary of Harris’s allegations is not meant to imply approval of them, nor that

the allegations are uncontested.

       Harris was born either in 1948 or 1953—the Second Amended Complaint alleges

both. (Id. ¶¶ 10, 72.) In September 2015, Harris became a “Nurse Manager” at a VA

“Community Living Center” in Denver. (Id. ¶ 11.) In May 2016, non-party Piper Knight

became “Chief Nurse” at that facility. (Id. ¶ 12.) “[S]hortly after [Knight’s] arrival, [she]

told the Plaintiff that she wanted to, ‘build a new team’ and that the Plaintiff, ‘didn’t have

the ability to move in the fast paced environment that she was creating,’ plainly evincing

an age and disability bias.” (Id. ¶ 13.)

       This claim of immediate age discrimination is comprehensible because Harris

was 63 or 68 at the time, either of which meets the 40-or-older threshold for age

discrimination under the ADEA. See 29 U.S.C. § 631(a) (“The prohibitions in [the

ADEA] shall be limited to individuals who are at least 40 years of age.”). The claim of

immediate disability discrimination is less comprehensible. The only disability Harris

claims arose from medical symptoms she developed because of her relationship with

Knight, not symptoms that preexisted that relationship. (Id. ¶¶ 41, 45–47, 49, 64, 67.)

       As to that relationship, Knight at times complained to others about Harris’s job

performance, criticized Harris personally, micromanaged her, and intentionally assigned

her an overwhelming amount of work. (Id. ¶¶ 15–17, 20–24, 27, 38–39, 42–43.) On

one occasion, she “belittled [Harris] by directing a younger male manager to instruct

[Harris] on duties she had been successfully performing for over 9 years.” (Id. ¶ 18.)

       Harris highlights a particular incident, shortly after Knight arrived, when one of

Harris’s subordinates was accused of coming to work intoxicated. Harris investigated




                                               3
and provided a “suggested level of discipline” to Knight and “Eric Winters, Human

Resource Employee/Labor Relations Specialist.” (Id. ¶ 19.) Knight and Winters

“overturned” Harris’s recommendation and imposed “harsher discipline. Thus,

deliberately undermining [Harris] as a supervisor in the eyes of the employees reporting

to her . . . .” (Id.)

        Apparently Harris and many of her subordinates were unionized and Harris had

some official role with the union. Knight and Winters took steps to ensure that union-

related matters bypassed Harris and went to them instead. (Id. ¶ 27.)

        In August 2016, Harris filed an unfair labor practice charge against Winters “on

behalf of [the] employee [that had been accused of coming to work intoxicated], alleging

the absence of facts to support the harsher punishment [Knight and Winters imposed].”

(Id. ¶ 28.) That same month, Harris met with Knight and Winters to discuss “how

intolerable it had become for [Harris] to work with Knight.” (Id. ¶ 30.) Harris asked

Winters for assistance in finding another position, and “Winters offered to demote

[Harris] to a Floor Nurse position, [but Harris] did not accept as she was not willing to

take two steps down and face further humiliation.” (Id. ¶¶ 30–31.) Around this time,

Harris began to seek medical care because the way Knight had been treating her

caused “cardiac episodes.” (Id. ¶ 32.)

        In September 2016, Harris and Knight had another confrontation, this one over a

hiring decision. Harris was considering candidates, in the midst of which, “Knight

abruptly came into [Harris’s] office and took the worksheet and everything else [Harris]

had been working on regarding the possibility of hiring the daughter of one of the

[facility’s current nurses].” (Id. ¶ 35.) Then Knight “fabricat[ed] a lie regarding [Harris]




                                              4
choosing to hire the daughter of a [current nurse] . . . which was completely false, as the

Chief Nurse sends its recommendation to Human Resources for selection since [Harris]

is not able to make a selection.” (Id. ¶ 36.) Harris was soon formally accused of a

potential “Prohibited Personnel Practice.” (Id. ¶ 37.)

       In November 2016, Winters interrogated Harris about whether she had filed the

unfair labor practice charge (referring back to the employee accused of showing up

intoxicated). (Id. ¶ 40.) Harris suspected that Winters was acting from a retaliatory

motive. (Id.)

       Also in November 2016, Harris obtained

                a doctor’s note . . . which she provided to the VA while
                requesting a work accommodation due to the stress and
                hostility she was experiencing from Knight which was
                resulting in her severe health deterioration and cardiac
                issues; which request set forth that [Harris] be provided a
                less stressful environment or a change in position which
                request was a reasonable accommodation. The Disability
                was described as [Harris’s] inability to sleep, nocturnal teeth
                grinding, high blood pressure, symptoms of which had been
                ongoing for 6 months resulting in depression and ultimately
                leading to a more debilitating condition.

(Id. ¶ 41.) The VA denied this request, as explained below.

       In early December 2016, Harris had a “cardiac episode” in the middle of a staff

meeting and “had to be taken to the hospital.” (Id. ¶ 45.) On December 21, 2016, she

“requested that her Reasonable Accommodation (‘RA’) be resumed” or “renewed.” (Id.

¶ 46.) On December 27, 2016, a VA employee informed Harris that the VA had denied

her reasonable accommodation request back on December 13, 2016, “because RA

does not cover ‘preventative’ actions.” (Id. ¶ 47.)

       In early January 2017, Winters called Harris to inform her “that there would be

charges against [her] for the [Prohibited Personnel Practice, i.e., the alleged choice to


                                               5
hire a nurse’s daughter],” as well as charges for “‘a couple of issues of misconduct,’” all

of which “could lead up to removal.” (Id. ¶ 48.)

       On January 18, 2017, Harris provided the VA with another doctor’s note

“concerning her need for the reasonable accommodation requested.” (Id. ¶ 49.) On

January 24, 2017, Harris’s attorney sent a demand letter to the VA. (Id. ¶ 50.) As will

become clear in Part IV, below, Harris initiated formal grievance procedures the

following month, February 2017. The Court will reserve the details of those grievance

procedures for that Part.

       While Harris was pursuing grievance procedures, the VA continued to investigate

the supposed “Prohibited Personnel Practice.” On July 12, 2017, Harris received “a

Memorandum for ‘Proposed Removal’ wherein it list[ed] 4 manufactured and pretextual

charges against [Harris], regarding incidents dating back to September 2016.” (Id.

¶ 54.) The VA terminated Harris on August 3, 2017. (Id. ¶ 57.)

       Harris filed this lawsuit on January 10, 2018. (ECF No. 1.) She has since

amended her complaint twice. (ECF Nos. 21, 28.) Under the Second Amended

Complaint (the currently operative complaint) she alleges three claims for relief:

(1) disability discrimination in violation of the Rehabilitation Act, based on the VA’s

refusal to provide a reasonable accommodation (ECF No. 28 ¶¶ 63–70); (2) age

discrimination in violation of the ADEA (id. ¶¶ 71–77); and (3) unlawful retaliation,

nominally for exercising her ADEA and Rehabilitation Act rights (see id. at 15 (header to

third claim for relief)), but substantively focused on her unfair labor practice charge (id.

¶¶ 78–82).




                                              6
                            III. REGULATORY BACKGROUND

       Just as the undisputed facts make little sense without understanding Harris’s

allegations, they make little sense without understanding regulatory requirements

imposed on federal employees seeking redress for on-the-job discrimination.

       Discrimination and retaliation claims arising under the ADEA and Rehabilitation

Act, among other statutes, “shall be processed in accordance with [29 C.F.R., Part

1614].” 29 C.F.R. § 1614.103(a). Under the referenced regulations, “Aggrieved

persons who believe they have been discriminated against on the basis of . . . age[] [or]

disability . . . must consult a Counselor prior to filing a complaint in order to try to

informally resolve the matter.” Id. § 1614.105(a). 2 Moreover, the “aggrieved person

must initiate contact with a Counselor within 45 days of the date of the matter alleged to

be discriminatory.” Id. § 1614.105(a)(1). If the Counselor’s efforts do not resolve the

matter, the Counselor ends the informal process and notifies the complaining party of

his or her right to file an administrative complaint of discrimination within 15 days. Id.

§ 1614.105(d)–(f).

       “A complaint must contain a signed statement from the person claiming to be

aggrieved or that person’s attorney. This statement must be sufficiently precise to

identify the aggrieved individual and the agency and to describe generally the action(s)

or practice(s) that form the basis of the complaint.” Id. § 1614.106(c). Complaining

parties “may amend a complaint at any time prior to the conclusion of the investigation

       2
          Apparently the regulations do not define “Counselor.” EEOC guidance defines it as
“any agency or contracted employee who, serving as a neutral, provides an aggrieved individual
with his/her rights and obligations under equal employment opportunity laws, gathers limited
data and may attempt an informal resolution where ADR is not offered or accepted, pursuant to
29 C.F.R. § 1614.” EEOC, Management Directive 110, ch. 2, pt. I.A, available at
https://www.eeoc.gov/federal/directives/md-110_chapter_2.cfm (last accessed Mar. 1, 2019).



                                               7
to include issues or claims like or related to those raised in the complaint.” Id.

§ 1614.106(d).

       The agency receiving the complaint must “acknowledge receipt of a complaint or

an amendment to a complaint in writing.” Id. § 1614.106(e). It must dismiss the

complaint if it “fails to comply with the applicable time limits.” Id. § 1614.106(a)(2).

               Where the agency believes that some but not all of the
               claims in a complaint should be dismissed for [reasons such
               as untimeliness], the agency shall notify the complainant in
               writing of its determination, the rationale for that
               determination and that those claims will not be investigated,
               and shall place a copy of the notice in the investigative file.
               A determination under this paragraph is reviewable by an
               administrative judge if a hearing is requested on the
               remainder of the complaint, but is not appealable until final
               action is taken on the remainder of the complaint.

Id. § 1614.106(b).

       Assuming the agency accepts some or all of the complaint as proper, the agency

usually has 180 days to investigate. Id. § 1614.108(e)–(f). Eventually, the agency must

take “final action,” which gives the complaining party (if still unsatisfied) the right to file a

lawsuit in federal court. Id. § 1614.110.

                                 IV. UNDISPUTED FACTS

       The Court now jumps back to February 2017. The following facts, all of which

relate to Harris’s pursuit of her grievances through the VA’s administrative channels, are

undisputed.

       Harris first complained to the VA’s Office of Resolution Management (“ORM”) on

February 22, 2017. (ECF No. 30 at 9, ¶ 2.) This was her “initi[tial] contact with a

Counselor.” 29 C.F.R. § 1614.105(a)(1). She was represented by counsel, and

remained represented by counsel throughout the process. (ECF No. 30 at 9, ¶ 2.) It is



                                                8
unclear what the Counselor did in response.

       On May 23, 2017, which was within 15 days of the Counselor ending the informal

process, Harris filed a formal discrimination complaint with ORM. (Id. ¶ 3.) In the

“Claim(s)” portion of the complaint form, she wrote as follows:

                 Ongoing hostile work environment, harassment, age
                 discrimination in violation of Age Discrimination in
                 Employment Act of 1967, violation of the Americans with
                 Disabilities Act, retaliation for reporting the hostile work
                 environment and harassment, along with retaliation for filing
                 Unfair Labor Practice Charges, intentional infliction of
                 emotional distress.

(ECF No. 30-1 at 15.)

       By letter dated July 17, 2017, ORM notified Harris of its “Partial Acceptance” of

her complaint. (ECF No. 30-1 at 11.) It then characterized Harris’s complaint as

“rais[ing] the following claim”:

                 Whether the complainant was subjected to a hostile work
                 environment based on age and disability as evidenced by
                 the following events:

                 1. On December 13, 2017,[3] Piper Knight (PK), Chief
                    Nurse, Geriatrics and Extended Care, denied the
                    complainant’s reasonable accommodation request.

                 2. On March 3, 2017, Diana Mayeda (DM), Health Systems
                    Specialist, notified the complainant that her request for
                    accommodation had been closed.

                 3. On March 8, 2017, PK verbally abused the complainant
                    in the presence of her subordinates and ignored her for
                    the remainder of the meeting.

                 4. On April 5, 2017, DM informed the complainant that only
                    the VISN Reasonable Accommodation Coordinator could
                    deny her reasonable accommodation request.

                 5. On or about May 25, 2017, PK initiated a fact-finding
       3
           In a later letter, ORM corrected the year to 2016. (Id. at 22 n.3.)



                                                   9
                  investigation against the complainant.

(Id. (footnote omitted).)

       The July 17, 2017 letter went on to say that

              Event 1 [i.e., denial of the reasonable accommodation
              request] constitutes a discrete act that was not raised within
              45 days of occurrence and is therefore DISMISSED as an
              independently actionable claim pursuant to 29 C.F.R.
              § 1614.107(a)(2) for failing to comply with the regulatory time
              limits. This event is, however, determined to be sufficiently
              related to the overall pattern of harassment as they
              represent actions taken against [you] by the agency and will
              be included for consideration in the analysis of the
              harassment claim.

(Id. at 12 (emphasis in original).) Analyzing “the harassment claim,” the letter stated

that it “passe[d] the severe or pervasive requirement for further processing.” (Id.) The

letter then continued,

              As outlined above, Event 1 is DISMISSED as an untimely
              independent claim; however, [it] remains as a harassment
              event in the hostile work environment claim, and the overall
              harassment claim (events 1–5) is ACCEPTED for
              investigation. There is no immediate right to appeal the
              dismissed portion of the complaint. Should [you] decide,
              [you] will have the right to appeal the partial dismissal once
              final action is taken by the agency on the remainder of the
              complaint.

              If [you believe] that the accepted claim is improperly
              formulated, incomplete, or incorrect, this office must receive
              written notice within 7 calendar days of receipt of this letter.
              . . . We will assume that the claim is correctly stated if no
              statement indicating otherwise is received by this office
              within 7 calendar days.

(Id. (emphasis in original; paragraph numbers omitted).) Harris never objected that

ORM’s formulation was improper, incomplete, or incorrect. (ECF No. 30 at 10, ¶ 8.)

       On July 26, 2017, and again on August 3, 2017, Harris submitted requests to

amend her complaint based on her threatened, and then actual, termination. (ECF No.


                                             10
39 at 11, ¶ 16.) The July 26 request notes that she had received a termination proposal

on July 13, which she viewed as “definitive confirmation of harassment and a hostile

work environment.” (ECF No. 30-1 at 17.) She further stated her belief that it was “a

retaliatory action.” (Id.) The August 3 request forwarded materials related to her actual

discharge, without substantive elaboration. (Id. at 19.)

       On August 11, 2017, ORM issued a “Notice of Amendment” letter. (ECF No.

30-1 at 21.) It added two factual allegations to Harris’s previous five allegations:

              6. On July 13, 2017, Keith Harmon (KH), Associate
                 Director, issued the complainant a proposed removal
                 letter.

              7. On August 3, 2017, Sallie Houser-Hanfelder (SH),
                 Director, issued the complainant a removal letter effective
                 August 9, 2017.

(Id. at 22.) This letter reiterated that “Event 1” (from the previous letter) was dismissed

as untimely but would nonetheless be considered as part of the factual basis for a

hostile environment claim. (Id. at 23.) It further noted that “Event 7” was accepted for

investigation as a freestanding claim, as well as part of the factual basis for a hostile

environment claim. (Id.) The letter repeated that dismissal of Event 1 could not be

appealed immediately, and that any misformulation of the claims accepted for

investigation should be noted in writing within 7 calendar days. (Id.) Harris did not

inform ORM of any misformulation. (ECF No. 30 at 11, ¶ 15.)

                                      V. ANALYSIS

A.     The VA’s Acceptance-of-Issues Exhaustion Theory

       The question presented by the VA’s summary judgment motion is whether Harris

properly exhausted her administrative remedies, or in other words, properly followed the

procedure set forth in Part III, above. “[T]he failure to timely exhaust administrative


                                             11
remedies . . . is in the nature of a violation of a statute of limitations,” and thus bars a

lawsuit on the unexhausted claim. Harms v. IRS, 321 F.3d 1001, 1009 (10th Cir. 2003)

(emphasis in original). “Whether a plaintiff has exhausted administrative remedies is a

question of law . . . .” Id.

       The VA’s primary failure-to-exhaust argument hinges on the following premise:

“Where claims that a plaintiff seeks to assert in court were not included in the agency’s

acceptance-of-issues letter, and the employee did not correct the agency’s description

of the issues, those claims are not exhausted.” (ECF No. 30 at 7.) This premise

obviously appeals to the VA because, in this case:

       •       Harris’s first cause of action alleges failure to accommodate under the

               Rehabilitation Act, but she never objected to ORM’s dismissal of “Event 1”

               as an independent claim; and

       •       Harris’s third cause of action alleges retaliation under the Rehabilitation

               Act and the ADEA, but the cause of action is actually directed at the unfair

               labor practice dispute and nothing in ORM’s second acceptance-of-issues

               letter (noting the amended claims) addresses that basis, nor did Harris

               ever object to ORM’s formulation of the relevant issues.

According to the VA, Harris needed to act on ORM’s statements that “this office must

receive written notice within 7 calendar days of receipt of this letter” if she believed that

“the accepted claim is improperly formulated, incomplete, or incorrect.” (ECF No. 30-1

at 12, 23; see also ECF No. 30 at 12–13.) This is a troubling argument, given that, at

least in the context of federal court litigation, it is indistinguishable from an argument

that a party who fails to move to reconsider a judge’s ruling waives any challenge to the




                                              12
ruling on appeal. This argument is almost always incorrect in court, and would seem to

be incorrect in the administrative exhaustion context as well, unless the applicable

regulations governing this species of exhaustion without question require such a

procedure.

       Nonetheless, the VA has located some supporting authority for the propositions

underlying its position, although none of this authority is binding on this Court. See,

e.g., McKeithan v. Boarman, 803 F. Supp. 2d 63, 68 (D.D.C. 2011), aff’d sub nom.

McKeithan v. Vance-Cooks, 498 F. App’x 47 (D.C. Cir. 2013); Glapion v. Jewell, 2016

WL 1732685, at *8 (D. Colo. May 2, 2016), aff’d, 673 F. App’x 803 (10th Cir. 2016).

Moreover, none of this authority addresses what would seem to be an important

difference between, on the one hand, agreeing by acquiescence that accepted issues

have been properly formulated, and, on the other hand, challenging the failure to accept

an issue, which has its own specific regulation about when that decision may be

challenged, see 29 C.F.R. § 1614.106(b), and for which the acceptance-of-issues letters

in this case provided specific instructions consistent with that regulation (see ECF No.

30-1 at 12, 23). 4


       4
          The Court also has concerns whether the rule motivating the VA’s cited cases is
consistent with due process. The rule would essentially allow the agency to dictate what it
wants to permit the complaining party to exhaust. If the complaining party unmistakably asserts,
e.g., discrimination based on sex, age, and national origin, the agency can simply declare that
only sex discrimination is at issue and thereby prevent any later lawsuit based on age or
national origin discrimination unless the party responds within seven days (an extraordinarily
short window of opportunity within which the complaining party may object, and a requirement
imposed by letter, not by regulation) challenging that narrowing of the complaint. If the
complaining party challenges the agency’s formulation and the agency again decides that only
sex discrimination is at issue, may the agency again say that any disagreement must be stated
within seven days? And if so, does failure to seek re-reconsideration constitute abandonment?
If not, why did it constitute abandonment the first time around but not the second? If there was
a regulation specifically setting forth the duty to seek reconsideration (once, twice, or whatever),
the matter might be different. But no such regulation exists.



                                                13
       But the Court need not decide those matters here in light of circumstances

specific to this case, noted below.

B.     Reasonable Accommodation (First Claim for Relief)

       As to Harris’s first cause of action (failure to accommodate under the

Rehabilitation Act), the record is plain that ORM was correct to refuse to accept the

failure-to-accommodate accusation as an independent claim, although for slightly

different reasons than ORM itself explained. The decision to deny the accommodation

request was made on December 13, 2016, and ORM stated that Harris failed to initiate

the pre-complaint counseling process within 45 days of that event. (ECF No. 30-1

at 11–12.) But Harris alleges that she did not learn of the December 13 decision until

December 27. (ECF No. 28 ¶ 47.) Forty-five days from December 27, 2016, was

February 10, 2017, and Harris did not initiate the counseling process until February 22,

2017. (ECF No. 30 at 9, ¶ 2.) Although Harris alleges that there was an intervening,

additional accommodation request in late January 2017 (ECF No. 28 ¶¶ 49–50), she

does not allege that the VA denied this request or that it formed a part of her February

22, 2017 grievance. Accordingly, Harris failed to exhaust her administrative remedies

as to her first cause of action—not because ORM excluded it as a distinct issue and

Harris failed to object within 7 days, but because ORM was legally correct to exclude it

as untimely.

       In her summary judgment response brief, Harris claims that she chose not to

challenge ORM’s formulation of her issues out of fear of “further delays in the

processing of her [grievances].” (ECF No. 39 at 11, ¶ 15.) This addresses the

argument the Court chooses not to reach in this posture, i.e., whether failure to

challenge an agency’s formulation of accepted issues waives any challenge to the


                                            14
agency’s choice to refuse an issue. Even so, Harris cites no authority for the notion that

the complaining party’s subjective motivations can make a difference in the exhaustion

analysis. The Court therefore ignores her motivations as irrelevant.

       Harris also argues that ORM’s choice to accept the denial of her accommodation

request as evidence of a hostile work environment, if not an independent claim, should

be enough to establish exhaustion. In an analogous context, the Supreme Court has

rejected this approach. In National Railroad Passenger Corp. v. Morgan, 536 U.S. 101

(2002) (“Morgan”), a complaining party filed an EEOC charge alleging discrete acts of

race discrimination (and related retaliation) as well as a racially hostile work

environment. Id. at 104–05. Under the circumstances, the complaining party was

required to file his racial discrimination charges with the EEOC within 300 days of the

complained-of discrimination or retaliation. See 42 U.S.C. § 2000e-5(e). Some of the

alleged discrete acts took place more than 300 days before the EEOC charge, but some

did not. Morgan, 536 U.S. at 106. The Supreme Court rejected a lower court’s holding

that discrete acts outside that 300-day period are still actionable if sufficiently related to

other actions within the 300-day period. Id. at 114–15. It held, however, that those

discrete acts could still be considered as part of the evidentiary basis for a hostile work

environment claim. Id. at 116–18. In so holding, it made clear that “[h]ostile

environment claims are different in kind from discrete acts.” Id. at 115.

       Although Morgan addressed the exhaustion framework at issue in that case,

Harris offers no reason, and the Court perceives none, why Morgan does not apply with

equal strength here. Accordingly, the Court will grant summary judgment in the VA’s




                                              15
favor on Harris’s first claim for relief. 5

C.     Retaliation (Third Claim for Relief)

       As already noted, the header to Harris’s third claim for relief states that she is

claiming unlawful retaliation for exercising her ADEA and Rehabilitation Act rights (see

ECF No. 28 at 15), but its substance focuses on her unfair labor practice charge (id.

¶¶ 78–82). The VA therefore argues that the third claim for relief is based on the unfair

labor practice charge, yet none of ORM’s acceptance-of-issues letters shows that it

accepted for investigation any matter related to the unfair labor practice. (ECF No. 30

at 12–13.) Thus, under the same theory advanced above about the binding nature of

the acceptance-of-issues letter, the VA argues that Harris failed to exhaust her

remedies as to her third claim for relief. (Id.)6

       The Court expected a response from Harris that at least pointed out one

allegation in her third claim for relief that specifically mentions the VA’s alleged use of

“her age and disability as the motivating factor to retaliate against her.” (ECF No. 28

¶ 79.) But Harris instead responds by insisting, without elaboration, that “the facts and

circumstances surrounding [the hostile work environment] involving her ULP [i.e., unfair


       5
          In a footnote at the very end of her response in opposition to the VA’s Motion to
Dismiss (not her response to the VA’s Motion for Early Partial Summary Judgment), Harris
asserts her “belie[f]” that the first claim for relief also includes “a Claim of Hostile Work
Environment based upon her disability.” (ECF No. 38 at 15 n.3.) She offers nothing to support
this belief, and arguments inadequately developed are forfeited. Bronson v. Swensen, 500 F.3d
1099, 1104–05 (10th Cir. 2007). In any event, her first claim for relief is plainly a claim of failure
to accommodate, not a hostile work environment claim (ECF No. 28 ¶¶ 63–70), and it is not
clear she could state a hostile work environment claim based disability-related animus, given
her allegation that her disability arose because of the allegedly age-related hostile work
environment.
       6
          The VA does not argue that charges of retaliation for complaining unfair labor practices
fall outside the Rehabilitation Act and the ADEA, and are more properly addressed under the
National Labor Relations Act. See 29 U.S.C. § 158(a).



                                                 16
labor practice charge], the need to file it, and the harassing interrogation thereafter, are

a part of this suit.” (ECF No. 39 at 14.)

       Regardless, the Court finds that Harris’s third claim for relief potentially pleads

age-related, disability-related, and labor-related retaliation. As to labor-related

retaliation, the Court agrees with the VA that Harris has failed to meet her summary

judgment burden to come forth with evidence showing that she informed ORM that the

unfair labor practice charge was a potential basis for retaliation, and so she failed to

exhaust her administrative remedies. Thus, the Court will grant summary judgment to

the VA to the extent Harris’s third claim for relief alleges retaliation based on filing an

unfair labor practice charge.

       The Court will, however, deny summary judgment to the extent the third claim for

relief alleges disability-related or age-related discrimination. There is a fair question

whether it adequately pleads those forms of discrimination, but that question is better

addressed in the context of the VA’s pending motion to dismiss, which presents the

pleading-adequacy challenge directly. (See ECF No. 29.) The Court will address the

matter in its order on that motion.

                                      VI. CONCLUSION

       For the reasons explained above, the VA’s Motion for Early Partial Summary

Judgment (ECF No. 30) is GRANTED with respect to Harris’s first claim for relief, and

with respect to her third claim for relief to the extent Harris pleads retaliation for

engaging in protected activity under labor laws, but DENIED to the extent Harris’s third

claim for relief pleads retaliation for protected activity under the ADEA and/or the

Rehabilitation Act.




                                              17
Dated this 7th day of March, 2019.

                                          BY THE COURT:



                                          ______________________
                                          William J. Martinez
                                          United States District Judge




                                     18
